Citation Nr: 0703368	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  00-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right leg, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Clark Evans, Esq.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In October 2002, the Board issued a decision finding that new 
and material evidence had not been received to reopen a claim 
for service connection for residuals of a back injury.  In 
addition, the Board denied the claim for an evaluation 
greater than 40 percent disabling for varicose veins of the 
right leg.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2003, the Court granted a joint motion to remand, 
vacated the Board's October 2002 decision and remanded the 
appeal to the Board for readjudication consistent with the 
motion.  Thereafter, in October 2003, the Board remanded the 
claims to the RO for further development and compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  

In a May 2004 rating decision, the RO granted service 
connection for lumbar spine multilevel disc disease and 
intervertebral disc disease and assigned an initial 60 
percent evaluation effective from November 1999.  In August 
2004, the veteran's attorney disagreed with the effective 
date of the May 2004 determination, claiming that an earlier 
effective date of June 1, 1999, was warranted on the basis 
that this is the date of the veteran's request to reopen this 
claim.  By a March 2005 rating decision, the RO granted an 
earlier effective date of June 1, 1999.  Thereby satisfying 
the veteran's claim with respect to this issue.  

The United States Court of Appeals for the Federal Circuit 
has held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).  As the appellant's disagreement with respect to 
the effective date has been resolved and he has not filed a 
notice of disagreement with respect to the assigned schedular 
rating, no appellate issue remains as to the claim of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of a back 
injury.  Id.

With respect to the issue of entitlement to an evaluation in 
excess of 40 percent disabling for varicose veins of the 
right leg, the development requested by the October 2003 
Board remand has been completed to the extent possible and 
the matter has been returned to the Board for adjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's right leg has mild stasis changes below the 
ankle, tortuous, large varicose veins below the knees, 
without persistent ulceration.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for varicose veins of the right leg are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that an increased rating for his right 
leg varicose veins is warranted because this disorder is 
productive of impairment which is inadequately reflected by 
the 40 percent schedular evaluation presently in effect.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected varicose veins of the right 
leg are evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.104a, Diagnostic Code 7120.  Under this diagnostic code, 
a 40 percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating warrants persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent evaluation requires 
massive board-like edema with constant pain at rest. 

As reported in the October 2002 decision of the Board, the 
present appeal arises from a November 1999 communication from 
the veteran in which he reported that his right leg varicose 
veins caused persistent swelling, discoloration, skin 
condition and ulceration.

On VA examination in March 1998, the veteran reported 
tenderness and discomfort in the right leg.  The veteran 
reported difficulty driving a truck, his occupation, and 
missing some time from work because of his leg.  Examination 
revealed prominent and bulging varicosities of the posterior 
right calf without ulcerations or breakdown, but with 
evidence of venous congestion.  There was no cyanosis or 
discoloration.  The impression was prominent varicose veins 
of the right lower leg.  The examiner recommended continued 
wearing of support hose.  Overall, the Board finds this 
report provides evidence against the claim, indicating the 60 
percent evaluation criteria have not been met. 

On VA examination in December 1999, the examiner reviewed the 
veteran's medical records and noted that the veteran reported 
considerable discomfort and tenderness of the right leg below 
the knee.  The veteran also reported some ulceration and 
bleeding since the March 1998 VA examination.  He reported a 
recent motor vehicle accident in which his varicose veins 
prevented his reaching the brake properly.  Examination of 
the right leg revealed no cyanosis or clubbing.  There was 
some mild stasis change below the ankle.  There were 
significant, large, tortuous varicose veins below the knee, 
more posteriorly than anteriorly, varying from 0.7 mm to 
several mm wide.  The veteran reported that he had had a few 
episodes of bleeding and ulceration of the right leg, but the 
examiner saw no sign of ulcer, scars, bleeding, or any 
evidence of acute inflammatory process or cellulitis.  The 
diagnosis was significant prominent varicose veins of the 
right leg with no evidence of acute or active bleeding or 
ulceration.  The examiner noted the veteran used support 
hose.  Once again, overall, the Board finds this report 
provides evidence against the claim, indicating the 60 
percent evaluation criteria have not been met. 

VA outpatient records from February 1997 to July 2001 show no 
active complaint of varicose veins.  They are devoid of 
information on the status or other evidence of symptoms 
indicative of the level of disability, even in the extensive 
primary care clinic records, where such information would 
normally be recorded.  The veteran mentioned having varicose 
veins in June 1997.  In September 2000, his use of support 
hose was noted.  No bleeding or ulceration is shown in the 
extensive treatment records, providing very negative and 
highly probative evidence against this claim.

The medical evidence received subsequent to the October 2002 
Board decision does not reflect complaints of or treatment 
for varicose veins.  

After a review of all of the medical evidence, the Board 
finds that the criteria for an evaluation greater than 40 
percent for varicose veins of the right or left leg are not 
met.  While the medical evidence clearly establishes that the 
veteran manifests varicose veins in the right leg, there are 
no findings of ulceration of any kind.  Moreover, there were 
no findings of edema, subcutaneous induration, stasis 
pigmentation, or eczema.  As noted above, to warrant a 60 
percent evaluation, the varicose veins must be manifested by 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  In this 
case, as previously stated, the medical evidence simply does 
not reflect findings of the symptoms required for a rating 
greater than 40 percent.  

The Board notes the veteran's assertion that his varicose 
veins are more disabling than reflected in the currently 
assigned evaluation.  However, the medical evidence, 
consisting of VA examinations for varicose veins as well as 
VA treatment records which reflect no further treatment or 
hospitalization for varicose veins, simply does not support 
the veteran's assertion.  Accordingly, after review of all 
the evidence of record, the Board finds that a rating in 
excess of 40 percent for right leg varicose veins under 
Diagnostic Code 7120 is not warranted.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, the evidence does not reflect, and the veteran does 
not allege, exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment.  Id.  Although there is evidence showing that 
right leg varicose veins impact his daily life activities, 
there is no evidence of such significant impact as to be 
comparable to severe interference with employability.  Thus, 
there is no suggestion that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
It is important for the veteran to understand that without 
the problems cited within the current examinations, the 
current evaluation could not be justified. 

Accordingly, the Board concludes that the impairment 
resulting from right leg varicose veins is adequately 
compensated for by the 40 percent schedular rating presently 
in effect.  

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in December 
2003 satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's claim.  

The Board observes that notice was not provided before the 
July 2000 rating decision which denied an increased rating 
for right leg varicose veins.  However, the RO did furnish 
proper notice regarding this issue December 2003.  The Board 
finds that the RO ultimately provided all notice required 
under 38 U.S.C.A. § 5103(a) with respect to the issue on 
appeal, such that defect as to timing was cured.  

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in December 2003, prior to the May 2004 supplemental 
statement of the case.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  This duty to assist 
includes affording the veteran a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The 
records reflects that the veteran was afforded such 
examination in connection with this claim in December 1999.  
The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient evidence for the adjudication of 
this appeal.  There is no indication that additional relevant 
evidence exists and the veteran has not pointed to any 
additional information that needs to be added to the record 
with respect to the issue decided herein.  The requirements 
of the joint motion have been met. 

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, his claim was previously 
adjudicated by the Board and remanded by the Court, and there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

A disability rating greater than 40 percent for varicose 
veins of the right leg is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


